DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
This Action is Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 July 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “counter value generator”, “initial vector generator”, “encryption block” in claim s 15-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 20100299538).
As per claim 1, Miller discloses a method for encrypting data on an integrated circuit (IC), the method comprising: receiving an instruction to write data to an address of a memory external to the IC; while the data is on the IC, encrypting the data based on a cryptographic function of the address and a nonce; and writing the encrypted data to the memory (see paragraph [0070] where the data is encrypted based on a counter value that is based on a nonce and the address as seen in paragraph [0067]).
As per claims 2-3, Miller discloses encrypting the data based on a cryptographic function of the address and the nonce comprises: generating a counter value based on the nonce and the address; using the counter value to generate an operand; and using the operand in a logical operation on a block of the data, wherein using the counter to generate an operand comprises processing the counter through a cipher block (see paragraphs [0067], [0070], [0077]-[0079], and ]0081]-[0082]).
As per claim 4, Miller discloses the cipher block has a processing throughput that is based on a block size of a cache memory from which the block of data has been pulled (see paragraph [0071]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20100299538) as applied to claims 1-4 above, in view of Bolotov et al. (US 20190050347).
As per claim 5, Miller teaches the generation of multiple values based on nonces and the address that are used to generate a second operand that is used in operation on the data (see paragraphs [0081]-[0082] and [0067]) and generally the use of a second logical operation (see paragraphs [0077]-[0079] the light encryption), but fails to explicitly disclose the second logical operation uses the generated additional value generated using a second nonce and the address.
However, Bolotov et al. teaches the use of an initial value that is generated based on a nonce and an address that is used as a logical operation on data (see paragraphs [0030] and [0037]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use the initial value based encryption of Bolotov et al. in place of the “light encryption/decryption” of the Miller system.
Motivation to do so would have been to allow for authenticated encryption and decryption (see Bolotov et al. paragraph [0037]).
As per claim 7, the modified Miller and Bolotov et al. system discloses using the operand in a logical operation on a block of the data comprises XOR-ing the operand with the block of data to create ciphertext and using the second operand in a second operation comprises of the data comprises XOR-ing 
As per claim 8, the modified Miller and Bolotov et al. system discloses writing a result of the XOR-ing the second operand with the ciphertext to the memory at the address (see Miller paragraph [0070].
As per claim 9, the modified Miller and Bolotov et al. system discloses a method for decrypting data on an integrated circuit (IC), the method comprising: reading encrypted data from an address of a memory external to the IC; generating a counter value based on a first nonce and the address; using the counter value to generate a first operand; using the first operand in a logical operation on the encrypted data to obtain a result (see Miller paragraphs [0067]-[0068]); generating an initial value based on a second nonce and the address; using the initial value to generate a second operand; and using the second operand in a logical operation on the result to obtain decrypted data (see Miller paragraphs [0077]-[0079] and [0081]-[0082] and Bolotov et al. paragraph [0039] as similarly applied with respect to the encryption side above).
As per claim 10, the modified Miller and Bolotov et al. system discloses using the counter to generate an operand comprises processing the counter through a cipher block (see Miller paragraphs [0067]-[0068], [0077]-[0079], and [0081]-[0082]).
As per claim 11, the modified Miller and Bolotov et al. system discloses the cipher block has a processing throughput that is based on a block size of a cache memory from which the block of encrypted data has been pulled (see Miller paragraph [0071]-[0072]).
As per claim 13, the modified Miller and Bolotov et al. system discloses using the first operand in a logical operation on the encrypted data comprises XOR-ing the operand with the encrypted data to generate a result and using the second operand in a logical operation on the result comprises XOR-ing the second operand with the result (see Miller paragraph [0068] and Bolotov et al. paragraph [0039]).
Claims 6, 12, 14, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Miller and Bolotov et al. system as applied to claims 3, 5, and 9 above, and further in view of Loprieno et al. (US 20170230338).
As per claims 6, 12, 14, 15, and 18, the modified Miller and Bolotov et al. system disclose the limitations as put forth above (where claim 15 substantially corresponds to the combination of claims 1, 2, and 5), and further discloses using the counter to generate an operand comprises processing the counter through a cipher block (see Miller paragraphs [0067], [0070], [0077]-[0079], and ]0081]-[0082]) and performing steps in parallel (see Miller paragraphs [0068], [0081], and [0082]) but fails to explicitly disclose the initial value is processed through a first linear feedback shift register.
However, Loprieno et al. teaches the use of sequential (i.e. multiple) linear feedback shift registers that are used to process an initial value that is based on an address and used for encryption (see paragraph [0024]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use the linear feedback shift register of Loprieno et al. to process the initial values or the modified Miller and Bolotov et al. system.
Motivation to do so would have been to allow for changing of initial values for every block group (see Loprieno et al. paragraph [0024]).
As per claim 16, the modified Miller, Bolotov et al. and Loprieno et al. system discloses the encryption block is an AES 128 encryption block (see Miller paragraphs [0082] and [0092]).
As per claim 17, the modified Miller, Bolotov et al. and Loprieno et al. system discloses the encryption block is one of a plurality of encryption blocks, and wherein the counter value generator generates a plurality of different counter values for the plurality of encryption blocks (see Miller paragraph [0067]).
As per claim 19, the modified Miller, Bolotov et al. and Loprieno et al. system discloses the logic elements comprise a first XOR block that XORs the first operand with the data to obtain a first result and a second XOR element that XORs the second operand with the first result to obtain a second result, which constitutes the encrypted data (see Miller paragraph [0070] and Bolotov et al. paragraph [0037]).
As per claim 20, the modified Miller, Bolotov et al. and Loprieno et al. system discloses the bus carries the encrypted data to a memory controller, which writes the encrypted data out to the memory (see Miller paragraph [0070]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to encrypting data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Pyzocha/               Primary Examiner, Art Unit 2419